DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 18, 19 and 21 are objected to because of the following informalities:
Claim 18 and 21 recite the phrase “… to move the TO…”. However, it is not clear what the term “TO” means in the claim. Based on the specification, “TO” is interpreted as “target object” for the purpose of examination.
Claim 19 which is directed towards a soft robotic gripper system is listed as a dependent claim of claim 16, which is directed towards a gripper device. Based on the claim language, claim 19 is interpreted as being dependent on claim 18 for the purpose of examination.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Examiner notes wherein the claims have been addressed below in view of the prior art of
record, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph,
rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (IEEE 2015, “A Tendon-Driven Continuum Robot with Extensible Sections”), hereinafter Nguyen, in view of Hasser (US 20200107700 A1) hereinafter Hasser and Kolachalama (Journal of Robots, July 2020, “Continuum Robots for Manipulation Applications: A Survey”) hereinafter Kolachalama.
Regarding claim 1, Nguyen teaches a device comprising a tentacle (Fig. 9), which includes lower and upper elastic members connected by an elastic connector (Fig. 2, 3, 5, Section II. Robot Design, page 2131 col 2 first paragraph, wherein the different members are connected by magnetic disks; the structure displayed in Fig. 3(c) shows the connector assembly connecting various sections). Examiner notes that the material used for the connector, upper and lower members have some level of elasticity.
each elastic member includes guide discs, and each guide disc includes a ring with passthrough holes, and a spacer located in a donut hole of the ring that has passthrough holes, while the ring and spacer passthrough holes collectively define cable pathways (Fig. 2, 4, Section II. Robot Design, page 2132 col 2 second paragraph wherein each section includes magnetic discs; the magnetic disks contain passthrough holes and a circular magnet within the central recess of the disc; the disk and the magnet collectively define pathways for tendons),
 wherein the elastic connector includes a center thru-hole and in a center portion (Fig. 2, 3, 4, 5, wherein the structure displayed in Fig. 3(c) shows the connector assembly connecting various sections; Structure in Fig 4 which forms part of the connector includes a center thru-hole in the center portion); and 
cables having proximal ends coupled to actuators outside of the lower elastic member extend from the actuators through apertures of a controllable base located at a proximal end of the lower elastic member (Fig 5, 6, 7 and Section II.C Actuation Unit Design wherein, the tendons are connected to the actuator at the controllable base, which is located at the proximal end of the lower section),
a set of lower cables extend through the lower ring passthrough holes to couple to a distal lower guide disc (Fig. 2, 3, 4, 5, wherein the tendons pass through the passthrough holes of the disks of lower section and couples to the distal disks of lower section), and 
a set of upper cables extend through the lower spacer passthrough holes, to the upper ring passthrough holes to couple to a distal upper guide ring (Fig. 2, 3, 4, 5, wherein the tendons pass through the passthrough holes of the disks of lower section and couples through the distal disks of upper section), and 
an end cap is attached to the distal end of the upper member (Fig. 12, wherein the robot manipulator includes an end cap attached to the distal end of the upper member).
However, Nguyen does not teach having a plurality of tentacles. Nguyen also fails to teach the elastic connector includes transfer channels in a center portion. Furthermore, Nguyen does not teach having a controllable palm baseplate or having the cables extend through the transfer channels.
Kolachalama teaches a gripping device with a plurality of tentacles (Fig 5 a).
Hasser teaches a robotic arm with connector disks that have a center thru hole and transfer channels in the center portion (Fig. 13, 19-21, and para 0068, 0075 wherein “In some embodiments, each disk has twelve evenly spaced holes for receiving actuation cables … The hollow center of the tube 42 provides room for end effector cables such as gripping cables”).
Hasser further teaches the cables are connected to the actuators of a controllable base plate (Fig. 8 and 9, Para 0087 wherein “The cables 90 extend through the tool shaft 92 and are connected proximally to an actuation mechanism, such as a gimbal plate 94 for actuation”).
Hasser also teaches the cables pass through the transfer channels at the center portion (Fig. 4, 13, 19-21, para 0068, 0075 wherein “In some embodiments, each disk has twelve evenly spaced holes for receiving actuation cables … The hollow center of the tube 42 provides room for end effector cables such as gripping cables”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Nguyen’s teachings having a robotic manipulator to incorporate Kolachalama’s plurality of tentacles in order to grab objects. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Nguyen’s teachings to incorporate transfer channels, a base plate and cables passing through the transfer channels to allow simplification of robot architectures and provide more flexible placement (Hasser, para 0022).
 Regarding claim 2, modified Nguyen teaches all the elements of claim 1. Furthermore, modified Nguyen also teaches device of claim 1, wherein each transfer channel includes a geometric feature having an entry aperture with a cable entry path tangential to an inner surface of the center thru-hole (Hasser, Fig. 4, 13, 19-21, wherein the cables pass through the holes. The entry aperture with a cable entry path tangential to an inner surface of the center thru-hole).
 and an exit aperture with a cable exit path parallel to a center axis of the connector (Hasser, Fig. 4, 13, 19-21, wherein the cables pass through the holes. The exit aperture with a cable exit path parallel to a center axis of the connector).
Regarding claim 3, modified Nguyen teaches all the elements of claim 2. Modified Nguyen also teaches device of claim 2, wherein the cable entry path and the cable exit path both minimize an amount of transmission friction and minimize an amount of cable flex fatigue while the cables are in motion during an operation of the tentacle gripper. (Hasser, Fig. 4, 13, 19-21 wherein the cable entry and exit paths appear to be smooth and without any rough edges or sharp corners). Examiner notes that the absence of such rough edges or sharp corners minimizes the amount of transmission friction and cable flex fatigue while the cables are in motion during an operation of the tentacle gripper compared to the paths with rough edges or sharp corners.
Regarding claim 6, modified Nguyen teaches all the elements of claim 2. Modified Nguyen also teaches device of claim 2, wherein the cable entry path extends at an acute angle from a bottom surface to a top surface of the elastic connector, and the cable exit path extends at an acute angle from the top surface to the bottom surface (Hasser, Fig. 4, 13, 19-21 wherein the cable entry path extends at 0 degree (acute angle) from a bottom surface to the top surface and cable exit path extends at 0 degree (acute angle) from a top surface to the bottom surface).
Regarding claim 7, modified Nguyen teaches all the elements of claim 2. Modified Nguyen also teaches device of claim 2, wherein each entry aperture of the transfer channels is approximately aligned with the lower spacer passthrough holes of a distal lower guide ring, and each exit aperture of the transfer channels is approximately aligned with upper ring passthrough holes of a proximal upper guide ring (Hasser, Fig. 4, 13, 19-21 wherein the entry aperture of the holes are aligned with the lower passthrough holes of the distal lower ring and exit aperture of the holes are aligned with the upper ring passthrough holes). 
Regarding claim 8, modified Nguyen teaches all the elements of claim 1. Modified Nguyen also teaches the disks include rounded peripheral edges (Nguyen, Fig. 2, 3, 4, 5) or convex edges. However, modified Nguyen fails to teach the discs include convex bottom and top surfaces.
Kolachalama teaches a continuum robot with discs that have convex bottom and top surfaces (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have further modified Nguyen’s teachings having a robotic manipulator to incorporate Kolachalama’s teachings of having convex top and bottom surface in order to have better maneuverability (Kolachalama, Table 2, row with single segment multi-disc robot structure).
Regarding claim 9, modified Nguyen teaches all the elements of claim 1. Modified Nguyen also teaches wherein the materials forming the guide rings includes a different stiffness for the rings than a stiffness of material forming the spacers (Nguyen, Fig. 2, 3, 4, 5, Section II.A Extensible Section Design, wherein the material forming the magnetic ring inserted in the recess of the disc is permanent circular magnet and the material forming the disc is not a magnet). Examiner notes that the stiffness of such different material would be different.
Regarding claim 15, Nguyen teaches a device comprising a tentacle (Fig. 9), which includes lower and upper members connected by an connector (Fig. 2, 3, 5, Section II. Robot Design, page 2131 col 2 first paragraph, wherein the different members are connected by magnetic disks; the structure displayed in Fig. 3(c) shows the connector assembly connecting various sections). Examiner notes that the material used for the connector, upper and lower members have some level of elasticity.
each member has guide discs attached along the member to maintain spacing between the guide discs, and each guide disc includes a ring with passthrough holes, and a spacer located in a donut hole of the ring that has passthrough holes, while the ring and spacer passthrough holes collectively define cable pathways, such that the passthrough holes for each ring are equally spaced around a periphery of the ring (Fig. 2, 4, Section II. Robot Design, page 2132 col 2 second paragraph wherein each section includes magnetic discs; the magnetic disks contain passthrough holes and a circular magnet within the central recess of the disc; the disk and the magnet collectively define pathways for tendons),
wherein the connector includes a center thru-hole and transfer channels in a center portion ((Fig. 2, 3, 4, 5, wherein the structure displayed in Fig. 3(c) shows the connector assembly connecting various sections; Structure in Fig 4 which forms part of the connector includes a center thru-hole in the center portion), 
each transfer channel includes a geometric feature having an entry aperture with a cable entry path tangential to an inner surface of the center thru-hole (Hasser, Fig. 4, 13, 19-21, wherein the cables pass through the holes. The entry aperture with a cable entry path tangential to an inner surface of the center thru-hole) and
and an exit aperture with a cable exit path parallel to a center axis of the connector (Hasser, Fig. 4, 13, 19-21, wherein the cables pass through the holes. The exit aperture with a cable exit path parallel to a center axis of the connector) and
cables having proximal ends coupled to actuators outside of the lower elastic member that extend from the actuators through apertures of a controllable base located at a proximal end of the lower elastic member (Fig 5, 6, 7 and Section II.C Actuation Unit Design wherein, the tendons are connected to the actuator at the controllable base, which is located at the proximal end of the lower section), such that 
a set of lower cables extend through the lower ring passthrough holes to couple to a distal lower guide disc (Fig. 2, 3, 4, 5, wherein the tendons pass through the passthrough holes of the disks of lower section and couples to the distal disks of lower section), and 
a set of upper cables extend through the lower spacer passthrough holes of the lower guide rings, to the upper ring passthrough holes to couple to a distal upper guide ring (Fig. 2, 3, 4, 5, wherein the tendons pass through the passthrough holes of the disks of lower section and couples through the distal disks of upper section), wherein
an end cap is attached to the distal end of the upper member (Fig. 12, wherein the robot manipulator includes an end cap attached to the distal end of the upper member).
However, Nguyen does not teach a gripping device or having a plurality of tentacles. Nguyen also fails to teach the elastic connector includes transfer channels in a center portion. Furthermore, Nguyen does not teach having a controllable palm baseplate or having the cables extend through the transfer channels.
Kolachalama teaches a gripping device with a plurality of tentacles (Fig 5 a).
 Hasser teaches a robotic arm with connector disks that have a center thru hole and transfer channels in the center portion (Fig. 13, 19-21, and para 0068, 0075 wherein “In some embodiments, each disk has twelve evenly spaced holes for receiving actuation cables … The hollow center of the tube 42 provides room for end effector cables such as gripping cables”).
Hasser further teaches the cables are connected to the actuators of a controllable base plate (Fig. 8 and 9, Para 0087 wherein “The cables 90 extend through the tool shaft 92 and are connected proximally to an actuation mechanism, such as a gimbal plate 94 for actuation”).
Hasser also teaches the cables pass through the transfer channels at the center portion (Fig. 4, 13, 19-21, para 0068, 0075 wherein “In some embodiments, each disk has twelve evenly spaced holes for receiving actuation cables … The hollow center of the tube 42 provides room for end effector cables such as gripping cables”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Nguyen’s teachings having a robotic manipulator to incorporate Kolachalama’s gripper with plurality of tentacles in order to grab objects. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Nguyen’s teachings to incorporate transfer channels, a base plate and cables passing through the transfer channels to allow simplification of robot architectures and provide more flexible placement (Hasser, para 0022).
Regarding claim 16, modified Nguyen teaches all the elements of claim 15. Modified Nguyen also teaches device of claim 2, wherein each entry aperture of the transfer channels is approximately aligned with the lower spacer passthrough holes of a distal lower guide ring, and each exit aperture of the transfer channels is approximately aligned with upper ring passthrough holes of a proximal upper guide ring (Hasser, Fig. 4, 13, 19-21 wherein the entry aperture of the holes are aligned with the lower passthrough holes of the distal lower ring and exit aperture of the holes are aligned with the upper ring passthrough holes). 
Furthermore, modified Nguyen also teaches wherein the materials forming the guide rings includes a different stiffness for the rings than a stiffness of material forming the spacers (Nguyen, Fig. 2, 3, 4, 5, Section II.A Extensible Section Design, wherein the material forming the magnetic ring inserted in the recess of the disc is permanent circular magnet and the material forming the disc is not a magnet). Examiner notes that the stiffness of such different material would be different.
Modified Nguyen also teaches the disks include rounded peripheral edges (Nguyen, Fig. 2, 3, 4, 5) or convex edges. However, modified Nguyen fails to teach the discs include convex bottom and top surfaces.
Kolachalama teaches a continuum robot with discs that have convex bottom and top surfaces (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have further modified Nguyen’s teachings having a robotic manipulator to incorporate Kolachalama’s teachings of having convex top and bottom surface in order to have better maneuverability (Kolachalama, Table 2, row with single segment multi-disc robot structure).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (IEEE 2015, “A Tendon-Driven Continuum Robot with Extensible Sections”), hereinafter Nguyen, Kolachalama (Journal of Robots, July 2020, “Continuum Robots for Manipulation Applications: A Survey”) hereinafter Kolachalama and Hasser (US 20200107700 A1) hereinafter Hasser, in view of Goto (US 20120290133 A1) hereinafter Goto.
Regarding claim 10, modified Nguyen teaches all the elements of claim 1 including a controllable palm base plate. However, modified Nguyen does not teach that the palm baseplate is controllable along an X axis such as in a left and right direction, and an Y axis in a forward and a backward direction.
Goto teaches a robot hand with plurality of fingers and a base that moves in a direction the resultant reaction force is not detected any more (Para 0009 wherein “the position of the base is changed by moving the base in a direction the resultant reaction force is not detected any more, and the plurality of fingers are again moved toward the object”). Examiner notes the ability to move in different direction suggest ability to move along X axis and Y axis.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have further modified Nguyen’s teachings having a robotic manipulator and controllable palm base plate to incorporate Goto’s teachings of having a movable base in order to have a movable palm base plate. Doing so would allow the robot to be readily controlled (Goto, para 0008).
	 Allowable Subject Matter
Claims 18-21 are allowed. 
Claims 4, 5, 11-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 18 and 21 would be allowable for disclosing:  a centralized control system configured to compare stored tentacle actions associated with the stored object configuration to obtain a corresponding stored set of tentacle actions using the received tentacle data, and compare the stored sets of commands to obtain a corresponding first set of commands, if the tentacle actions from the tentacle data do not correspond to the stored object configuration, then select a second set of commands and generate a sequence of control signals that cause motors for each tentacle of the tentacles to apply a sequence of tensions to transmission systems to each tentacle, to move the TO, according to the selected set of commands associated.
Nguyen does not teach comparing stored tentacle actions associated with the stored object configuration and comparing stored sets of commands. Rose (US 20150019013 A1) hereinafter Rose, teaches a robotic gripper which performs different functions based on object detected (Rose para 0103). However, Rose does not teach comparing stored sets of commands to obtain a corresponding first set of commands, if the tentacle actions from the tentacle data do not correspond to the stored object configuration, then select a second set of commands and generate a sequence of control signals that cause motors for each tentacle of the tentacles to apply a sequence of tensions to transmission systems to each tentacle, to move the TO, according to the selected set of commands associated.
Therefore, subject matter of claims 18 and 21 are allowable.
Claims 19 and 20 would be allowable because they are dependent on claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
You (US 20220143841 A1) teaches a gripper device with fingers that can be flexed using cables and have actuator at the base of the gripper.
Kim (US 20210053215 A1) teaches a gripper device with first and second members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR KC whose telephone number is (571)272-7337. The examiner can normally be reached M-F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR KC/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664